DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 09/30/2022, No Claims have been cancelled, and Claims 1-14 and newly added Claim 15-18 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wachli (US PGPub 2016/0100857) in view of Do (US PGPub 2017/0049427).
Regarding Claim 1, Wachli teaches a tissue specimen retrieval bag assembly (Figures 44-45; Paragraph 0272), comprising: 
a tissue specimen bag (18) including (Figures 44-45): 
an open (20) proximal end (Figures 44-45); 
a closed distal end (see Figures 44-45); 
a bag brim (64; Figure 44-45; Paragraph 0272) attached to the open proximal end (Figures 44-45), the bag brim (64) having a cross section (see Figure 45) configured to facilitate furling the tissue specimen bag (18) onto itself around the bag brim (64) by rotating the bag brim (64) to approximate a tissue specimen contained within the bag for morcellation (Paragraph 272); and 
a suture channel (which houses tether 22; see Figure 47) defined therein near the proximal end thereof (see Figures 44-45; Paragraphs 0251, and 0272), the suture channel defined around the periphery of the tissue specimen bag and configured to house a suture therein (Figures 44-45; Paragraphs 0251 and 0272), wherein pulling the suture away from the tissue specimen bag cinches the tissue specimen bag to secure the tissue specimen therein (Paragraph 0251 and 0272).
Wachli fails to disclose a cuff defined on the open proximal end and extending around a periphery thereof, the bag brim being disposed within the cuff. The Examiner notes that it is clear that Wachli teaches a brim (64) attached to the open proximal end of the bag, but Wachli fails to disclose that the open proximal end of the bag defines a cuff in which the brim is disposed inside.
Do teaches a system for tissue containment (Figures 7A-7R; Paragraph 0103) which comprises a bag (10) having an opening (12), comprising a cuff (pocket; Paragraph 0103) 
It would have been obvious to one of ordinary skill in the art to modify the device of Wachli such bag brim and the sutures are in their own cuff or channels formed by the bag, as taught by Do, for the advantage of minimizing the interaction between the materials of the suture and the bag brim with the human body, by having the outer most material which contacts the tissue, a single material formed by the bag. 
Furthermore, it is the Examiner' s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute attachment mechanisms of the suture and bag brim to the specimen bag teachings taught by Wachli with attachment mechanisms (channels and pockets) as taught by Do, since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; In this case, the attachment mechanisms taught by Do would be sufficient to allow the bag brim to keep the specimen bag open and allow the bag to be rolled up thereon and would be sufficient to allow the suture to cinch the bag closed.
Regarding Claim 2, the combination of references disclosed above teaches the tissue specimen retrieval bag assembly according to claim 1 wherein Wachli teaches the tissue specimen bag is made from at least one of nylon or polyurethane (Paragraph 0312; Wachli).
Regarding Claim 3, the combination of references disclosed above teaches the tissue specimen retrieval bag assembly according to claim 1 wherein Wachli teaches further comprising a cinch tab operably engaged with at least one end of the suture to facilitate cinching the tissue specimen bag (see Figure 44; Paragraph 0251) (see also 318; Figure 54; Paragraph 0308).
Regarding Claim 4, the combination of references disclosed above teaches the tissue specimen retrieval bag assembly according to claim 3 wherein Do discloses the cinch tab includes a grommet defined therein configured to operably engage the suture (Paragraph 0126; Do). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tab of the combination of references such that the cinch tab includes a grommet, as taught by Do, for the advantage of providing a means for locking the suture in a fixed position.
Regarding Claim 7, the combination of references disclosed above teaches the tissue specimen retrieval bag assembly according to claim 3 wherein Do teaches the cinch tab is configured to slide atop the suture to lock the tissue specimen bag when cinched (Paragraph 0126; Do).

Regarding Claim 8, Wachli teaches a tissue specimen retrieval bag assembly (Figures 44-45; Paragraph 0272), comprising: 
a tissue specimen bag (18) including (Figures 44-45): 
an open (20) proximal end (Figures 44-45); 
a closed distal end (see Figures 44-45); 
a bag brim (64; Figure 44-45; Paragraph 0272) attached to the open proximal end (Figures 44-45), the bag brim (64) having a cross section (see Figure 45) configured to facilitate furling the tissue specimen bag (18) around the bag brim (64) by rotating the bag brim (64) to approximate a tissue specimen contained within the bag for morcellation (Paragraph 272); and 
a suture channel (which houses tether 22; see Figure 47) defined therein near the proximal end thereof (see Figures 44-45; Paragraphs 0251, and 0272), the suture channel defined around the periphery of the tissue specimen bag and configured to house a suture therein (Figures 44-45; Paragraphs 0251 and 0272), wherein pulling the suture away from the tissue specimen bag cinches the tissue specimen bag to secure the tissue specimen therein (Paragraph 0251 and 0272).
Wachli fails to disclose a cuff defined on the open proximal end and extending around a periphery thereof, the bag brim being disposed within the cuff. The Examiner notes that it is clear that Wachli teaches a brim (64) attached to the open proximal end of the bag, but Wachli fails to disclose that the open proximal end of the bag defines a cuff in which the brim is disposed inside.
Do teaches a system for tissue containment (Figures 7A-7R; Paragraph 0103) which comprises a bag (10) having an opening (12), comprising a cuff (pocket; Paragraph 0103) defined on the open proximal end and extending around a periphery thereof, and a bag brim (18) being disposed within the cuff (pocket; Paragraph 0103; Figure 7B). Furthermore, Do teaches a suture (36) for closing/cinching the opening (Figure 7B; Paragraph 0104), in which the suture (36) has its own channel (Paragraph 0105 discloses that the first tab 36 is fixed to the first ring 18 and or to the sidewall 16 and, if fixed to the sidewall 16 it may extend along the sidewall 16 by any distance and Paragraph 0111 states that the tabs can be in a channel (50); see Paragraph 0126 and Figures 32-33 which shows a drawstring/tab within a channel surrounding an opening).
It would have been obvious to one of ordinary skill in the art to modify the device of Wachli such bag brim and the sutures are in their own cuff or channels formed by the bag, as taught by Do, for the advantage of minimizing the interaction between the materials of the suture and the bag brim with the human body, by having the outer most material which contacts the tissue, a single material formed by the bag. 
Furthermore, it is the Examiner' s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute attachment mechanisms of the suture and bag brim to the specimen bag teachings taught by Wachli with attachment mechanisms (channels and pockets) as taught by Do, since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; In this case, the attachment mechanisms taught by Do would be sufficient to allow the bag brim to keep the specimen bag open and allow the bag to be rolled up around both the bag brim and the cuff and would be sufficient to allow the suture to cinch the bag closed.
Regarding Claim 9, the combination of references disclosed above teaches the tissue specimen retrieval bag assembly according to claim 8 wherein Wachli teaches the tissue specimen bag is made from at least one of nylon or polyurethane (Paragraph 0312; Wachli).
Regarding Claim 10, the combination of references disclosed above teaches the tissue specimen retrieval bag assembly according to claim 8 wherein Wachli teaches further comprising a cinch tab operably engaged with at least one end of the suture to facilitate cinching the tissue specimen bag (see Figure 44; Paragraph 0251) (see also 318; Figure 54; Paragraph 0308).
Regarding Claim 11, the combination of references disclosed above teaches the tissue specimen retrieval bag assembly according to claim 10 wherein Do discloses the cinch tab includes a grommet defined therein configured to operably engage the suture (Paragraph 0126; Do). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tab of the combination of references such that the cinch tab includes a grommet, as taught by Do, for the advantage of providing a means for locking the suture in a fixed position.
Regarding Claim 14, the combination of references disclosed above teaches the tissue specimen retrieval bag assembly according to claim 10 wherein Do teaches the cinch tab is configured to slide atop the suture to lock the tissue specimen bag when cinched (Paragraph 0126; Do).


Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of references disclosed above and the prior art of record fails to disclose a bag which is configured to be rolled up around the bag brim, wherein the bag brim has a non-circular cross-sectional shape. This provides the advantage of using the geometry of the sides of the bag brim facilitate furling/unfurling the bag as needed and securing the bag in a desired furled position (Paragraph 0026; instant specification PGPub).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771